DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim(s) 8 is/are objected to because of the following informalities:
Claim 8, Ln. 1-2 recites “sterile water reservoir to supply sterile water the moisturizer bowl” which should read “a sterile water reservoir to supply sterile water to the moisturizer bowl”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 18-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 18 the scope of the claimed subject matter is unclear due to inconsistencies between the language of the claim preamble and certain portions of the body of the claim. The preamble of claim 18 sets forth the subcombination “a volume regulator.” However, Ln. 3-4 of the claim recites “the inlet port is coupled to a shuttle chamber of the ventilation system” and Ln. 9 recites “a second outlet port coupled to a moisturizer assembly” which sets forth a positive relationship between the volume regulator, the shuttle chamber, and the moisturizer assembly, and thus the claim appears to claim the combination of a breathing circuit (as similarly recited in claim 12). Applicant needs to amend the language of the claim to be consistent either as a combination or subcombination claim. If applicant does not intend the shuttle chamber or the moisturizer assembly to be positively claimed it is suggested to replace the language “coupled to” with “configured to be coupled to.”
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “moisturizer assembly” in claims 1, 12 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure for the “moisturizer assembly” is best understood from the specification as at least: moisturizer assembly 113 which includes enclosure 301 and moisturizer bowl 302 holding water (¶¶0025-0026 of the PGPub copy of the instant application).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Duplicate Claims
Claims 12-17 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1-6. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). There is no distinction between the recitations in the body of claims 1-6 from claims 12-17. The only difference between claims 1-6 and claims 12-17 is the distinction in the preamble between “a ventilation system” and “a breathing circuit for a ventilation system.” That difference is inconsequential to the coverage of the claims and the claims are thus considered to be substantial duplicates.
Allowable Subject Matter
Claims 1-7 and 9-11 are allowed. Claim 8 is solely objected to based upon the above minor informality.
Claims 12-17 are allowable over the prior art but are objected to as being a substantial duplicate of claims 1-6.
Claims 18-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to teach or suggest a ventilation system including all elements and functionality recited by the instant claim. The claim is notable for at least the following features:
a shuttle chamber which both supplies inhalation gas to the patient and receives exhaled gas from the patient
a moisturizer assembly, as interpreted in light of the specification based upon the above 35 U.S.C. 112(f) interpretation of the limitation
a volume regulator comprises only three ports which comprises an inlet port to receive exhaled gas from the shuttle chamber, a first outlet port connected to atmosphere, and a second outlet port connected to the moisturizer assembly
In regards to the moisturizer assembly limitation it is noted that a nebulizer, such as attached to connector 214 in Fig. 6 of Flynn, Sr. (U.S. Pub. 2009/0260628), would not be considered by one of ordinary skill in the art to be at least a functional equivalent of the disclosed enclosure and water bowl. A nebulizer is typically used to deliver medicament while the disclosed water bowl is merely instead specifically a means to humidify the respiratory gas. Those two functions are markedly different from each other and would not constitute an equivalent substitution.
It is noted that the volume regulator is limited by the claim to only three ports. Thus, prior art with a connecting structure with having more than three ports cannot accurately read on the claim (e.g. Adahan – U.S. Patent 4807616 – Fig. 1 #110; Sikora – U.S. Patent 5121746 – Fig. 4 #27). Additionally, the language in the claim is clear that of the volume regulator’s three ports only one of those ports is intended as an inlet into the volume regulator and the other two ports are intended as outlets from the volume regulator. A three port connector such as assembly 4200 in Fig. 45 of Dhuper et al. (U.S. Pub. 2013/0199520) cannot accurately read on the claim as it does not receive exhaled air (by virtue of primary inhalation valve 4250; see Fig. 47, ¶¶0308-0309). Similarly failings also apply to 1) Bird (U.S. Pub. 2003/0010344) where exhaled air only passes through expiratory tubing 88 and does not go through any of the connector pieces upstream of Phastiron™ 97 (¶0034), 2) Albertelli (U.S. Pub. 2010/0249584) where one-way flap valve 21 prevents an outlet of flow to a moisturizer assembly (Fig. 1; ¶¶0073-0074) and 3) Khasawneh (U.S. Pub. 2021/0252236) where one-way valve 32 prevents flow to nebulizer 23 rather than serving as an outlet to nebulizer 23.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention with its particular elements and intended directionality of flow with improper hindsight reasoning.
Regarding claim 12, the claim recites the same limitations as claim 1 and is thus allowable over the prior art for the same reasons as claim 1.
Regarding claim 18, the prior art fails to teach or suggest a volume regulator including all elements and functionality recited by the instant claim. The claim is specifically addressed to a subcombination of claim 1 but further adds the requirement that the inlet port includes a flapper valve that moves only inward at an open position to receive the exhaled gas from the patient. The term “inward” in the claim clearly implies moving of the flapper valve toward an interior, main space of the volume regulator and with that direction of movement specifically caused by arrival of patient exhaled gas.
In this regard it is noted that typical exhalation valves in the art move outward from an interior space to release exhaled gas away from the interior space instead of the required inward movement of the claimed flapper valve to receive exhaled gas (e.g. Brugger – EP 0262239 A1, Fig. 1 #9; Flynn, Sr. – U.S. Pub. 2009/0260628 – Fig. 3 #266 moving rightward; Albertelli – U.S. Pub. 2010/0249584 – Fig. 1 #22; Khasawneh – U.S. Pub. 2021/0252236 – Fig. 2 #31). And the claim is again specific in that the volume regulator has only exactly three ports.
It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention with its particular elements and intended directionality of flow with improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785